DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed invention comprising “four forming assemblies each disposed about ninety degrees apart said ram drive assembly prime axis of rotation” in combination with the rest of the positively recited limitations as set forth in claim 1.
Hasselbeck discloses a can bodymaker comprising a mounting assembly with a forming assembly including a plurality of forming assemblies featuring a ram assembly and a barrel cam to drive the ram assembly as outlined in the non-final rejection dated 07/06/2021. Additionally, the combination of Hasselbeck and Gombas, or Hasselbeck and Traczyk, or Hasselbeck and Nakamura all teach obvious modifications of the can bodymaker of Hasselbeck’s ram assembly and drive source coupling as outlined in the non-final rejection dated 07/06/2021.
However, the prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention.
Claims 1-3 and 9-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725